LOGUE, J.
Tower Hill Prime Insurance Company appeals an order determining Alfredo Tor-ralbas’ entitlement to attorney’s fees and costs. An order that merely determines entitlement to attorney’s fees without actually awarding an amount of fees is not final and, therefore, not appealable. Reid v. Estate of Sonder, 63 So.3d 7, 11 (Fla. 3d DCA 2011) (“It is well established that an order granting entitlement to fees is a non-final, non-appealable order until the amount of the fee is set.”). While the order under appeal determines Torralbas’ entitlement, it does not set the amount of the fees and costs. This Court therefore *375lacks appellate jurisdiction to review the order.
Dismissed.